Title: To George Washington from William Gordon, 6 September 1787
From: Gordon, William
To: Washington, George



My dear Sir
London Sepr 6. 1787

I rejoice to find that your Lady has of late been troubled less than formerly with the bilious cholick. May She be wholly freed from it, & all prescriptions become unnecessary!
Thank you for your kind wishes, they are still needful. No settlement has yet offered. I am going on with my History, & toward the latter end of next month shall begin printing. Health & strength permitting, shall continue it till the work is published.
The bill upon Salem has been duly honored, & the money remitted & received. Had no apprehension on my own part, but that the publications alluded to were equally false with foregoing ones. Am sorry that the conduct of the Bay-men & Rhode Islanders has been so disgraceful, & given so much ground for reproaches.
Holland at present takes up the attention of the public. Am fearful it will terminate in a war. Should the ministry, alias the

king, involve this nation afresh in that dreadful judgment, may they succeed only in proportion to the equity of their conduct.
How far the seeds already sent, may have answered my good intentions must be learnt from future letters. Have sent you three quarters of a pound of larkspur to make the garden gay. They consist of equal shares of the double rose—the tall double rocket—& the dwarf double ditto. You have been engaged with others in a very arduous business. Shall exult upon finding that your united labours have provided a safe, efficacious, & permanent remedy, for the evils which have so long existed & diffused themselves so extensively. ’Tis mortifying that the advantages gained by the late glorious contest for that so fine a country should not be better improved. It is to be feared, that the scenes of blood which have taken place in this old world, will be repeated in the new, in some distant period; & that America in its turn will become the Aceldama, while Europe possibly may sink again into barbarism. These events however are so distant, that our happiness need not be much impaired with the thought of them.
Mrs Gordon joins in most affectionate regards to Self, Lady, the rest of the family, & Mr & Mrs Lund Washington, with my dear Sir Your sincere friend & most humble servant

William Gordon

